Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-7 and 9-20 are pending. Claims 1, 6, 9-16 and 20 have been amended. Claims 1, 4-7, 9 and 11-15 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 2, AAV (the specific targeting vector), serine at amino acid position 380 (single nucleotide polymorphism), vascular deficiency, peripheral artery disease comprising intermittent claudication or critical limb ischemia (the cause of ischemic injury), and necrosis. Claims 2-3, 10 and 16-20 are withdrawn as being drawn to a nonelected species/invention.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 should be rewritten to recite “A method of treating ischemic injury in a subject, the method comprising: administering a polynucleotide encoding a Bcl2-associated athanogene-3 (BAG3) polypeptide to the subject, wherein the BAG3 polypeptide encoded by the polynucleotide comprises SEQ ID NO:2; and treating at least one symptom associated with the ischemic injury in the subject, wherein the ischemic injury is caused by peripheral artery disease comprising intermittent claudication or critical limb ischemia”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 6 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1, 4-5, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (WO 2015/117010) in view of Blumenthal et al. (Cardiovascular Disability: Updating the social security listings, 2010), as evidenced by Aurora Health Care (Ischemic cardiomyopathy, 2022).
With respect to claim 1, Feldman et al. teach a method of treating a patient suffering from, or, at risk of developing a muscle related disease or disorder comprising administering a polynucleotide encoding a BAG3 polypeptide (claims 1-2), wherein the muscle related disease or disorder is a cardiac disease or disorder (claim 8), wherein the cardiac disease or disorder is ischemic cardiomyopathy (para [089]), ischemic heart disease (para [058]), and wherein the BAG3 polypeptide is represented by SEQ ID NO: 1 (para [021], Fig. 10), which corresponds to instantly claimed SEQ ID NO: 2.
Feldman et al. also teach that “[A]s used herein, "cardiac disease" refers to any type of heart disease including heart failure, heart muscle disease, cardiomyopathy, hypertrophic cardiomyopathy, dilated cardiomyopathy, atherosclerosis, coronary artery disease, ischemic heart disease, myocarditis, viral infection, wounds, hypertensive heart disease, valvular disease, congenital heart disease, myocardial infarction, congestive heart failure, arrhythmias, diseases resulting in remodeling of the heart, etc.” (paras [058] and [0201]).
With respect to the limitation “treating at least one symptom associated with the ischemic injury”, it is noted that once administered, the polypeptide, would inherently treat said symptom. Furthermore, Feldman et al. teach that the polypeptide of the invention treats necrosis (i.e. the elected symptom) (para [0201]).
Feldman et al. do not teach the ischemic injury is caused by peripheral artery disease comprising intermittent claudication or critical limb ischemia.
Blumenthal et al. teach that “[p]atients with PAD should be treated aggressively for their underlying atherosclerosis” (page 139, 4th para).
It would have been obvious to one of ordinary skill in the art to use the method of Feldman et al. to treat patients with peripheral artery disease (PAD) because Blumenthal et al. teach that patients with PAD should be treated aggressively for their underlying atherosclerosis, and Feldman et al. teach that the BAG3 polypeptide corresponding to instantly claimed SEQ ID NO: 2 is used to treat atherosclerosis.
One of ordinary skill in the art would have reasonably expected the administration of instantly claimed SEQ ID NO: 2 to treat patients with PAD because patients with PAD should be treated aggressively for their underlying atherosclerosis (taught by Blumenthal et al.).
With respect to claims 4-5, Feldman et al. teach that the polynucleotide encoding a BAG3 polypeptide is operably coupled to a targeting vector comprising AAV (claim 5; paras [075], [077], [085] and [0192]).
With respect to claim 7, Feldman et al. teach that the muscle related disease or disorder is toxic myopathy (para [0201]).
With respect to claim 9, it is noted that once administered, the polypeptide, would inherently treat the ischemic injury by reducing necrosis. Furthermore, Feldman et al. teach that the polypeptide of the invention treats necrosis (para [0201]).
With respect to claim 11, it is noted that once administered, the polypeptide, would inherently increase one or more of muscle fiber cross-sectional area, capillary density, muscle function, muscle regeneration, stem cell activity, vascular density, and vascular luminal diameter. Furthermore, Feldman et al. teach that administration of an AAV vector expressing BAG3, restored normal ventricular function (i.e. heart function) (para [020]).
With respect to claim 12, it is noted that once administered, the polypeptide, would inherently cause one or more of increase in myotube diameter, myotube phenotype, contractile function, stem cell or satellite cell activity/myogenesis, mitochondrial number or respiratory function, autophagic flux, and decreased DNA fragmentation. 
With respect to claim 13, it is noted that once administered, the polypeptide, would inherently cause one or more of increased expression of vascular endothelial growth factor (VEGF), neuropilin (Nrp-1), vascular endothelial growth factor receptor 1 (Flt), vascular endothelial growth factor receptor 2 (Flk), myogenin, myoD, Tmem8c (myomaker) and muscle RING-finger protein 1 (MuRF-1), and decreased in expression of myostatin.
With respect to claim 14, Feldman et al. teach oral, intramuscular, intraperitoneal, and intravenous administration (paras [0210], [0227]).
With respect to claim 15, Feldman et al. teach that the administering comprises a single bolus or multiple injections (para [0212]).

Response to Arguments
Applicant’s arguments filed on 11/3/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]he cited references do not teach treating PAD with a polynucleotide encoding BAG3. Although atherosclerosis may cause PAD, Feldman merely lists atherosclerosis among a list of 42 other disorders (paragraph [0201]) and a list of 18 disorders defined as "cardiac disease" (paragraph [0058]). The diseases listed in these paragraphs are not interchangeable and equivalent, therefore one of skill in the art could not merely substitute one disease for another and expect that a treatment for one disease would work for another. For example, Feldman lists both cardiomyopathies and atherosclerosis as cardiac diseases. The physiological mechanisms underlying atherosclerosis are different from those underlying cardiomyopathies. The mechanisms of tissue injury and regeneration are different in skeletal vs. cardiac muscle, where skeletal muscle is associated with atherosclerosis and has the ability to regenerate via endogenous stem cells ("satellite cells"). These satellite cells may be a target of AAV-BAG3 therapy. However, this mechanism does not exist in cardiac muscle that is involved in cardiomyopathies. Therefore, it could not have been predicted from at least Feldman that a BAG3 polynucleotide could be used to treat ischemic injury caused by peripheral artery disease as claimed. Blumenthal does not cure the deficiencies of Feldman because Blumenthal merely 
suggests that atherosclerosis in PAD patients should be treated by smoking cessation, taking antihypertensive and lipid-lowering medications, controlling diabetes when present, taking blood-thinning medications such as aspirin or clopidogrel, and exercise (page 139, 4th paragraph)”. 
Applicant’s arguments are not persuasive.
The MPEP 2158 states that “[w]hile a disclosure must enable those skilled in the art to make the invention in order to anticipate under 35 U.S.C. 102, a non-enabling disclosure is prior art for all it teaches for purposes of determining obviousness under 35 U.S.C. 103  . Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991); Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989) ("Even if a reference discloses an inoperative device, it is prior art for all that it teaches.")”.
In the instant case, Feldman et al. clearly teach a method of treating a patient suffering from a cardiac disease comprising administering a polynucleotide encoding a BAG3 polypeptide, wherein the cardiac disease is atherosclerosis; and Blumenthal et al. teach that patients with PAD should be treated aggressively for their underlying atherosclerosis.
Therefore, the skilled artisan would have been motivated, with a reasonable expectation of success, to use the method of Feldman et al. to treat patients with PAD.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 4-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (WO 2015/117010) in view of Blumenthal et al. (Cardiovascular Disability: Updating the social security listings, 2010) as applied to claims 1, 4-5, 7, 9 and 11-15 above, and further in view of Norton et al. (Am J Hum Genet. 2011 Mar 11;88(3):273-82).
The teachings of Feldman et al. and Blumenthal et al. with respect to claims 1, 4-5, 7, 9 and 11-15 have been discussed above.
Feldman et al. further teach that “cardiac disease” includes hypertrophic cardiomyopathy (para [058]).
Feldman et al. and Blumenthal et al. do not teach the claimed nucleotide polymorphisms.
Norton et al. teach that Childhood-onset muscular dystrophy is caused by a BAG3 point mutation (c.626C>T [p.Pro209Leu]) accompanied in all cases with restrictive cardiomyopathy (RCM) or hypertrophic cardiomyopathy (HCM) (page 281, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art to use the method obvious over Feldman et al. and Blumenthal et al. to treat subjects suffering having a polymorphism at Leu209 because Feldman et al. teach treating hypertrophic cardiomyopathy, and Norton et al. teach that Childhood-onset muscular dystrophy is caused by a BAG3 point mutation (c.626C>T [p.Pro209Leu]) accompanied in all cases with restrictive cardiomyopathy (RCM) or hypertrophic cardiomyopathy (HCM).
The skilled artisan would have been motivated to treat those subjects with childhood-onset muscular dystrophy accompanied with hypertrophic cardiomyopathy because Norton et al. specifies that the cause of cardiomyopathy is the lack of BAG3 protein, therefore administering the BAG3 protein to a patient would be expected to treat the disease with reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed on 11/3/2022 have been fully considered but they are not persuasive.
Applicant argues that Norton does not cure the deficiencies of Feldman or Blumenthal as Norton teaches treatment of muscular dystrophy where the skeletal muscle injury occurring from muscular dystrophy is not the same as that caused by PAD and therefore may be treated differently. 
Applicant’s arguments are not persuasive.
The alleged deficiencies of Feldman and Blumenthal have been discussed above.
Furthermore, Norton et al. clearly teach that Childhood-onset muscular dystrophy is caused by a BAG3 point mutation (i.e. a polymorphism at Leu209).
Therefore, the skilled artisan would have been motivated to treat subjects with childhood-onset muscular dystrophy accompanied with hypertrophic cardiomyopathy by administering the BAG3 protein of Feldman et al.
Furthermore, since Norton et al. teach that the cause of said disease is the lack of BAG3 protein, the skilled artisan would have reasonably expected to treat it by administering the BAG3 protein of Feldman et al. 
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658